Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 5/20/2022 overcome all the rejections set forth in the previous Office Action. After further search and consideration, examiner initiated an interview to expedite the prosecution. See interview summary for details.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email by James Riegel on 6/9/2022 at 10:35am PT.
The claims have been amended as follows:
Cancel claim 43
Amend claim 38 as follows:
38. (Currently Amended) A non-transitory computer readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising:
obtaining an ambient image of an object, the ambient image based on one or more first images each captured by a camera of a client device without a flash component of the client device activated;
determining, based on the ambient image, that a glare is caused by the object;
determining, based on the glare, a brightness level for the flash component that offsets the glare;
capturing one or more second images using the camera with the flash component activated, wherein the brightness level of the flash component is used during capture of at least one of the one or more second images;
obtaining a flash image of the object, the flash image based the one or more second images
determining a color characteristic of the ambient image;
generating a color corrected image by modifying the flash image based on the color characteristic; and
presenting, on a display screen of the client device, the color corrected image. 

Amend claim 42 as follows:
42. (Currently Amended) The non-transitory computer readable medium of claim 38, wherein the operations further comprise:
prior to generating the color corrected image:
detecting a glare component in a prior flash image captured prior to the one or more second images; and
in response to detecting that the prior flash image includes the glare component, rendering user interface output at the client device to direct user adjustment of a pose of the client device, wherein content of the user interface output is based on the glare component,

wherein the rendering the user interface output to direct user adjustment of the pose of the client device is performed prior to each of the one or more second images being captured.

Allowable Subject Matter
Claims 22-30 and 33-37 are allowed.
Claims 38-42 are allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 22-30 and 33-34, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
in response to determining that the prior flash image includes the glare component, rendering user interface output at the client device to direct user adjustment of a pose of the client device, wherein content of the user interface output is based on the glare component; 
capturing one or more second images with the camera of the client device with the flash component of the client device activated, wherein the rendering the user interface output to direct user adjustment of the pose of the client device is prior to the one or more second images being captured. 
The prior art fails to teach Claims 35-37, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determine, based on the ambient image, that a glare is caused by the object; 
determine, based on the glare, a brightness level for the flash component that offsets the glare; 
capture one or more second images using the camera with the flash component activated, wherein the brightness level of the flash component is used during capture of at least one of the one or more second images. 
The prior art fails to teach Claims 38-42, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determining, based on the ambient image, that a glare is caused by the object;
determining, based on the glare, a brightness level for the flash component that offsets the glare;
capturing one or more second images using the camera with the flash component activated, wherein the brightness level of the flash component is used during capture of at least one of the one or more second images. 
The closest prior art, Rivard et al. (US 20140176757 A1) reveals a similar system and technique as discussed in the previous office action, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bardos et al (US 20130062536 A1): “[0095] Clearly there are benefits in acquiring PL images under different illumination conditions, and we now turn to consideration of suitable PL imaging configurations for this purpose. In one embodiment, one or more reflectors such as the cylindrical reflector 37 shown in FIG. 3(a) can be used to enhance the illumination intensity, while in another embodiment neutral density filters can be used to attenuate a flash lamp emission as required for lower intensity excitation. Alternatively the drive power of the flash lamp can be adjusted as required; if the signal-to-noise ratio is too low at reduced flash intensities, the PL response of several low-intensity flashes can be accumulated into one image by reading out and averaging the individual images…”

    PNG
    media_image1.png
    361
    430
    media_image1.png
    Greyscale


Kilby (US 20170252579 A1): “[0056] At block 330, processing logic subtracts the first portion of the set of images from the second portion of the set of images. The result of the subtraction may be the optical Cerenkov emission without the ambient light background. In another embodiment, the processing logic calculates an average of first portion of the set of images to determine an average ambient light. The processing logic may subtract the average ambient light from each of the second portion of the set of images to determine optical Cerenkov emission without ambient light background.”

    PNG
    media_image2.png
    308
    218
    media_image2.png
    Greyscale

Ducharme et al. (US 20040105261 A1): “[0128] To produce a high-quality white light, it is necessary to examine the human eye's ability to see light of different wavelengths and determine what makes a light high-quality. In its simplest definition, a high-quality white light provides low distortion to colored objects when they are viewed under it. It therefore makes sense to begin by examining a high-quality light based on what the human eye sees. Generally the highest quality white light is considered to be sunlight or full-spectrum light, as this is the only source of "natural" light. For the purposes of this disclosure, it will be accepted that sunlight is a high-quality white light.”
Hu et al. (US 20170337297 A1): “[0031] Visual studies shown that the color rendering of a light source is an important parameter to determine the color quality of the light source under different light sources. The color rendering of the light source is the characterization of the true degree of color reproduction, and the color rendering index CRI, which is numeral characterization of color rendering, is used as the quantitative evaluation index and represents the degree that the color of an object under the irradiation of the light source matches with the color exhibited of the object under the irradiation of a standard light source (sunlight), and the CIE sets the color rendering index of the sunlight at noon to be 100.”
Zukauskas et al. (US 20140167646 A1): “[0012] An advanced approach to colour quality of light sources relies on analyzing colour shift vectors for any number of different test colour samples and sorting these samples to several groups depending on a type of the colour distortion that occurs when the reference source is replaced by that under assessment (A. Zukauskas et al., IEEE J. Sel. Top. Quantum Electron. 15, 1753, 2009; A. Zukauskas et al., J. Phys. D Appl. Phys. 43, 354006, 2010).”
Kubo et al. (US 20120230595 A1): “[0054] The color-unevenness correction is described as an example of "predetermined image processing" according to an exemplary embodiment of the invention. However, the image processing may be image processing of outputting image data with a larger number of bits per pixel than the number of bits of image data that is finally output. To be more specific, image processing capable of realizing increase in processing accuracy by increasing the gradation resolution (by increasing the number of bits per pixel) is desirable, such as color-space conversion processing (for example, 4D LUT for CMYK-to-CMYK conversion, 3D LUT for RGB-to-CMYK conversion or L*a*b*-to-CMYK conversion, 1D LUT for gradation adjustment and calibration, or the like) of converting input image data into image data of a color space depending on an output device that outputs an image, or color separation processing of converting input image data into image data expressing a color of each pixel of an image by using a combination of values of a larger number of colors (for example, colors with light cyan (LC) and light magenta (LM) added).”
Landwehr et al. (US 20050025357 A1): “[0560] f) illumination device such as a LED illuminator, ring light or high intensity flash to insure uniform and similar lighting conditions for each image captured and where possible to reduce shadows and glare.”
Feder et al. (US 20150093044 A1): “[0152] In one embodiment, a user may receive additional features on the webpage based on a level of access. For example, in one embodiment, a user may have a premium service wherein additional features associated with the webpage are presented to the user, including the ability to modify the exposure, ambient light, strobe (e.g. flash, etc.) light, blending of the two or more images, brightness, contrast, saturation, color scheme, and/or any other element which may be separately controlled.”
Gotoh et al. (US 20050264836 A1): “In a color converting device for converting input image data based on a plurality of first color components (the number of bits of each color component is k) into output image data based on plural of second color components by interpolation processing using a 3DLUT storing color correction values at grid points obtained by dividing a color space composed of the plurality of first color components, the distance of the grid points is 2.sup.n (where n is an integer smaller than k), the number Dn of grid points of the plurality of first color components is an integer satisfying 2.sup.m-1+1&lt;Dn&lt;2.sup.m+1+1 (where Dn.noteq.2.sup.m+1, and m=k-n), and input image data is converted into output image data by converting each color component data of the input image data according to the number of grid points, and performing interpolation processing by reading color correction values corresponding to the converted color components from the 3DLUT.” (Abstract)
Gardner et al. (US 20080180473 A1): “[0052]… The strobed images can be averaged together to obtain a resultant image or alternatively, each individual image frame can be analyzed to obtain various drop characteristics.”
Sullivan et al. (US 20140253545 A1): A method of producing a color image comprising providing input image data from an image source such as a camera; generating an at least three-dimensional look-up table of values of input colors and output colors, wherein the values in the lookup table convert the input image color data to output image color data in an image rendering unit; loading the at least three-dimensional look-up table into an image color rendering controller; loading the input image data into the imaging color rendering controller; processing the input image data through the at least three-dimensional look-up table to produce output color values stored at the addresses in the at least three-dimensional look-up table; and outputting the output color values to the image rendering unit to produce an output image that is perceived to have at least one of enhanced brightness, enhanced contrast, or enhanced colorfulness compared to the input image. (Abstract)
Swami et al. (US 20180075587 A1): A method for combining array camera images with feature-based ghost removal includes (a) receiving, from an array camera, a first image and a second image respectively captured by a first camera and a second camera of the array camera, (b) rectifying and aligning the first image and the second image, (c) after said rectifying and aligning, identifying features in the first image to produce at least one first feature image each indicating features in the first image, and identifying features in the second image to produce at least one second feature image each indicating features in the second image, (d) comparing the at least one first feature image with the at least one second feature image to determine a ghost mask defining combination weights for combination of the first image with the second image. (Abstract)
Togami (US 20110141500 A1): “[0194] This modified example is an example in which the role of transforming the color space is transferred from the color converting unit to a three-dimensional lookup table (SDLUT), and the role of the color converting unit is clarified to be generation of output image data in which the chromatic color and the achromatic color included in the input image data are substituted with other colors. The description of the same portion as that of the first embodiment is omitted here.”
Ikeda et al. (US 20030156837 A1): “[0015] The invention provides an image processing method and an image processing apparatus which conduct prescribed image processing on images obtained through photographing under plural light sources each being different in tint such as environment light and flashlight such as a fluorescent lamp and tungsten light represented by indoor flash photographing, and generate image signals that can give to an observer superb impressions not only of a principal subject but also of a background, and an image recording apparatus for giving preferable output images.”
Uomori et al. (US 7423658 B1): “Furthermore, an ordinary color image can also be obtained by adding and averaging the images formed by flashing the light sources 52a and 52b. Accordingly, an image containing three-dimensional (3D) positional information can be captured by using the arrangement shown in FIG. 8.” (Col. 3, lines 8-12)

    PNG
    media_image3.png
    523
    502
    media_image3.png
    Greyscale


Poursohi et al. (US 9600927 B1): “Referring now to the figures, FIG. 1 illustrates an example system 100 for determining a three-dimensional (3D) model of an object. As shown in FIG. 1, the system 100 includes an image acquisition component 102 and a processing component 104. In one example, the image acquisition component 102 may be configured to capture and store a plurality of images of an object casting a shadow. For instance, the image acquisition component 102 may include a camera 106 that is configured to capture images of the object at fixed intervals (e.g., once a minute) or a video of the object over a period of time. The camera 106 may include any type of imaging device such as a video camera, stereo camera, or infrared camera. In one example, the camera 106 may include a flash enabling the camera to perform high dynamic range (HDR) imaging.” (Col. 3, line 62-col. 4, line 9)

    PNG
    media_image4.png
    317
    511
    media_image4.png
    Greyscale

Gupta et al., "Dynamic illumination based system to remove the glare and improve the quality of medical images," 2013 35th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), 2013, pp. 3020-3023, doi: 10.1109/EMBC.2013.6610176.


    PNG
    media_image5.png
    746
    482
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669